Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 1 of 21 PageID #: 1146




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION

  MICHAEL RAY DESPAIN                                      )
                                                           )
           Plaintiff,                                      )     Civil Action No. 3:14-CV-P602-CHB
                                                           )
  v.                                                       )
                                                           )
  LOUISVILLE METROPOLITAN                                  )     MEMORANDUM OPINION AND
  GOVERNMENT et al.,                                       )            ORDER
                                                           )
            Defendants.                                    )
                                                           )

                                                *** *** *** ***

            This matter is before the Court on cross-motions for summary judgment. Defendants,

  Louisville/Jefferson County Metro Government (“Metro Government”), Chad Stewart, M.

  Nobles, A. Browning, D. Hyche, D. Henzley, T. McKnight, J. Mattingly, T. James, J. Casse, J.

  Judah, Ryan Bates (collectively “Individual Defendants”), and the SWAT Defendants 1 move for

  summary judgment regarding all remaining claims of Plaintiff. [R. 141] Plaintiff, Michael Ray

  DeSpain, filed a response, [R. 159], and Defendants filed a reply, [R. 162]. Likewise, Plaintiff

  filed a motion for summary judgment. [R. 164] Defendants filed a response, [R. 165], and

  Plaintiff filed a reply, [R. 169]. Also before the Court is Plaintiff’s Motion to Request an Expert

  “Handwriting Analysis” Witness to Assist with Scientific, Technical, or Other Specialized

  Knowledge in Authenticating Legal Documents (“Motion to Request an Expert”). [R. 172]

            For the following reasons, Defendants’ Motion for Summary Judgment, [R. 141], is

  GRANTED; Plaintiff’s Motion for Summary Judgment, [R. 164], is DENIED; and Plaintiff’s

  Motion to Request an Expert, [R. 172], is DENIED as moot.


  1
      The Court dismissed the SWAT Defendants by a separate Memorandum Opinion and Order entered today.

                                                       -1-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 2 of 21 PageID #: 1147




                                          I. BACKGROUND

         This is a pro se prisoner civil-rights action. Plaintiff Michael Ray DeSpain brought this

  42 U.S.C. § 1983 action against the Defendants alleging violations of his constitutional rights

  arising out of the execution of a search warrant at Plaintiff’s home on September 18, 2013.

  [R. 1] Upon review of the Complaint pursuant to 28 U.S.C. § 1915A, the Court by

  Memorandum Opinion and Order filed January 28, 2015, allowed the following claims to

  proceed: failure-to-train claim against the Louisville Metro Government; individual-capacity

  claims under the Fourth and Fourteenth Amendments to the United States Constitution and

  Section 10 of the Kentucky Constitution against the Defendants for illegal search and seizure,

  excessive property damage, excessive force, intentional destruction of physical evidence, and

  refusal of EMS medical treatment; and an individual-capacity claim against Defendant Stewart

  for falsifying his investigation report. [R. 8]

         Defendants now move for summary judgment regarding all remaining claims of Plaintiff,

  [R. 141], and Plaintiff has also moved for summary judgment, [R. 164]. As noted above, the

  parties have filed responses and replies to both motions, and the matter is ripe for review. [R.

  159, R. 162, R. 165, R. 169]

                                    II. STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 56, a court may grant summary judgment if it

  finds that “there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists

  ‘if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”

  Winkler v. Madison County, 893 F.3d 877, 890 (6th Cir. 2018) (quoting Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986)).



                                                    -2-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 3 of 21 PageID #: 1148




         The moving party bears the initial burden “of informing the district court of the basis for

  its motion, and identifying those portions of ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

  317, 323 (1986); see also Anderson, 477 U.S. at 256. That burden may be satisfied by

  demonstrating that there is an absence of evidence to support an essential element of the non-

  moving party’s case for which he or she bears the burden of proof. Celotex Corp., 477 U.S. at

  323.

         Once the moving party satisfies this burden, the non-moving party must then produce

  “specific facts, supported by the evidence in the record, upon which a reasonable jury could find

  there to be a genuine fact issue for trial.” Bill Call Ford, Inc. v. Ford Motor Co., 48 F.3d 201,

  205 (6th Cir. 1995) (citation omitted). “The evidence of the non-movant is to be believed, and

  all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255. However, the

  Court is not obligated to “search the entire record to establish that it is bereft of a genuine issue

  of material fact.” In re Morris, 260 F.3d 654, 665 (6th Cir. 2001). Rather, “the nonmoving party

  has an affirmative duty to direct the court’s attention to those specific portions of the record upon

  which it seeks to rely to create a genuine issue of material fact.” Id. In fact, the Federal Rules of

  Civil Procedure require the non-moving party to present specific facts showing that a genuine

  factual issue exists by “citing to particular parts of materials in the record including depositions,

  documents, electronically stored information, affidavits or declarations, stipulations (including

  those made for purposes of the motion only), admissions, interrogatory answers, or other

  materials” or by “showing that the materials cited do not establish the absence . . . of a genuine

  dispute.” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of



                                                   -3-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 4 of 21 PageID #: 1149




  the [non-moving party’s] position will be insufficient; there must be evidence on which the jury

  could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

         Ultimately, if the record, taken as a whole, could not lead the trier of fact to find for the

  nonmoving party, then there is no genuine issue of material fact and summary judgment is

  appropriate. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

  (citation omitted).

                                            III. ANALYSIS

         To state a claim under § 1983, a plaintiff must establish both that (1) he “was deprived of

  a right secured by the Constitution or laws of the United States and (2) the deprivation was

  caused by a person acting under color of state law.” Redding v. St. Eward, 241 F.3d 530, 532

  (6th Cir. 2001) (citation omitted). It is undisputed that Defendants were acting under color of

  state law when the alleged constitutional violations occurred. “Because ‘[s]ection 1983 is not

  itself a source of any substantive rights, but instead provides the means by which rights conferred

  elsewhere may be enforced[,]’ the Court’s ‘first task . . . is to identify the specific constitutional

  . . . rights allegedly infringed.’” Weedman v. Moutardier, No. 4:19CV-00131-JHM, 2021 WL

  2604042, at *2–3 (W.D. Ky. June 24, 2021) (quoting Meals v. City of Memphis, Tenn., 493 F.3d

  720, 727–28 (6th Cir. 2007) (citations omitted)). As discussed above, Plaintiff alleges that

  Defendants violated his Fourth and Fourteenth Amendment rights.

         The Individual Defendants contend that they are entitled to qualified immunity on

  Plaintiff’s Fourth and Fourteenth Amendment claims asserted against them in their individual

  capacity and seek summary judgment on those claims. The doctrine of qualified immunity

  “protects government officials from liability for civil damages insofar as their conduct does not

  violate clearly established statutory or constitutional rights of which a reasonable person would



                                                   -4-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 5 of 21 PageID #: 1150




  have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quotation omitted). “To

  demonstrate that Defendants are not entitled to qualified immunity, [Plaintiff] must prove that a

  constitutional right was violated and that the right was clearly established at the time of the

  violation.” Weedman, 2021 WL 2604042, at *3 (citing Scott v. Harris, 550 U.S. 372, 377

  (2007)). The Court addresses each of the allegedly unconstitutional actions in turn and finds that

  Plaintiff has failed to establish a violation of his constitutional rights.

          A. Forged Search Warrant

          Plaintiff contends that the search warrant prepared by Defendant Chad Stewart and relied

  upon by the LMPD in conducting the search was forged and backdated. In support of this

  allegation, Plaintiff relies on the existence of two warrants which he contends have different

  signatures. [R. 133, R. 159, R. 164] Defendants argue that summary judgment on this claim is

  proper because Plaintiff has fully litigated this issue in his criminal case. [R. 141-1, p. 14]

          The United States Supreme Court has noted with approval that numerous Courts of

  Appeals have “held that collateral estoppel applies when § 1983 plaintiffs attempt to relitigate in

  federal court issues decided against them in state criminal proceedings.” Allen v. McCurry, 449

  U.S. 90, 102 (1980). This is because federal courts must “give preclusive effect to state-court

  judgments whenever the courts of the State from which the judgments emerged would do so.”

  Id. at 96. Under Kentucky law, “collateral estoppel requires four elements: (1) the issue in the

  second case must be the same as the issue in the first case; (2) the issue must have been actually

  litigated; (3) actually decided; and (4) necessary to the court’s judgment.” Harmon v. Harper,

  No. 3:19-CV-823-CRS, 2020 WL 3013890, at *2 (W.D. Ky. June 4, 2020) (citation omitted).

          The record reflects that the Jefferson Circuit Court and the Kentucky Supreme Court on

  appeal addressed this exact argument. See DeSpain v. Commonwealth, 2018-SC-000198-MR,



                                                    -5-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 6 of 21 PageID #: 1151




  2019 WL 6972897, at *8–9 (Ky. Dec. 19, 2019). In the criminal action, Plaintiff “argued that

  the duplicate search warrant and search warrant affidavit, both signed by Judge Perry, seemed to

  have different signatures on the search warrant and it or its copy were ‘forged’ . . . by the officers

  at his house and then back-dated later.” Id. at *8. However, according to the Kentucky Supreme

  Court, “[t]he trial court reviewed the signatures and concluded that there did not appear to be any

  irregularities.” Id. at *9. The Kentucky Supreme Court noted that when Plaintiff “brought up

  the issue at a preliminary conference the trial judge listened to Despain’s concerns and examined

  the documents. The trial court found no reason to suspect the warrant documents had been

  forged.” Id. The Kentucky Supreme Court affirmed this decision. Id. Accordingly, Plaintiff is

  collaterally estopped from pursuing his claim that the search warrant relied upon by the

  Individual Defendants was forged and backdated because these issues were resolved against him

  in the state court criminal action. See Allen, 449 U.S. at 95–96 (holding that collateral estoppel

  applies in § 1983 actions). Summary judgment in favor of Defendants on this claim is granted.

         B. Unlawful Search and Seizure

         LMPD officers executed a search warrant on Plaintiff’s house on September 18, 2013.

  According to the search warrant affidavit, a reliable confidential informant provided information

  that “‘illegal narcotics, prescription pills, marijuana, along with several stolen and defaced

  firearms’ were located in Despain’s house.” DeSpain, 2019 WL 6972897, at *1. “The affidavit

  stated that the informant had been in Despain’s house within the last 48 hours and viewed the

  above referenced items and that Despain regularly kept semi-automatic weapons on his person.”

  Id. “When police officers executed the search warrant, they located two loaded semi-automatic

  handguns under the couch cushion where Despain was sitting.” Id. “They also located nine

  marijuana plants in a lean-to structure attached to the back of the house, complete with lamps



                                                  -6-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 7 of 21 PageID #: 1152




  and a ventilation system. Officers seized a digital scale, rolling papers, two additional handguns

  located in Despain’s bedroom, a marijuana grower’s guidebook and a surveillance system.” Id.

  Based on the items recovered, Plaintiff was indicted in the Jefferson Circuit Court on charges of

  cultivating marijuana (five plants or more) while in possession of a firearm, trafficking in

  marijuana while in possession of a firearm, and possession of a handgun by a convicted felon.

  DeSpain, 2019 WL 6972897, at *1.

          In this action, Plaintiff alleges that that Defendants violated his constitutional rights by

  executing an unlawful search and seizure. [R. 133, R. 159, R. 164] Specifically, in addition to

  his claim that the search warrant was forged, Plaintiff asserts that Detective Stewart intentionally

  falsified his September 18, 2013, affidavit, the search warrant, and the investigation report. [R.

  159, pp. 1–6; R. 164, pp. 3–12; R. 164-1, pp. 1–3, 4] Plaintiff also makes additional allegations

  regarding the Individual Defendants’ failure to comply with certain LMPD policies. [R. 164, p.

  9] Defendants argue that Plaintiff is collaterally estopped from asserting the majority of this

  Fourth Amendment claim because the constitutionality of the search warrant and the subsequent

  search was previously litigated by Plaintiff in his state criminal case. [R. 141-1, pp. 14–16; R.

  165, pp. 11–17]

                  1. Challenge to the Affidavit, Warrant, and Investigation Report

          Collateral estoppel bars the relitigation of the issue of probable cause for the issuance of a

  search warrant in a later § 1983 suit. See generally Allen v. McCurry, 449 U.S. 90, 102 (1980).

  Here, prior to his criminal trial, Plaintiff litigated the validity of the search warrant arguing that

  the warrant was invalid and the affidavit supporting the warrant contained “intentional and/or

  reckless omissions and misrepresentations.” DeSpain, 2019 WL 6972897, at *7. Specifically,

  Plaintiff asserted that (1) he knew who the informant was; (2) he believed the informant did not



                                                    -7-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 8 of 21 PageID #: 1153




  see any of the items listed in the warrant; (3) Detective “Stewart could not have gathered the

  information and completed the search warrant in the time claimed;” and (4) Detective Stewart

  had discussed the investigation with his step-daughter’s boyfriend Officer Boeckman and failed

  to disclose this information in the affidavit. Id. The trial court and Kentucky Supreme Court

  found that “the informant’s reliability was attested to and detailed information was provided to

  the issuing judge that established a substantial basis to merit a finding of probable cause.” Id.

  Additionally, the Kentucky Supreme Court held that even if the information provided in the

  affidavit regarding the potential of prescription pills, semi-automatic weapons, and defaced

  firearms located at the residence was inaccurate and stripped from the affidavit, “sufficient

  accuracies remain, and the search warrant remains valid.” Id. at *8.

         Plaintiff unsuccessfully litigated his Fourth Amendment search and seizure claim in

  Kentucky state courts. Accordingly, the doctrine of collateral estoppel applies to bar relitigation

  of the validity of the August 18, 2013, search and seizure in this action. See Allen, 449 U.S. at

  95–96; Gray v. Lexington-Fayette Urb. County. Gov’t, No. 5:13-CV-045-DCR, 2013 WL

  3322609, at *10 (E.D. Ky. July 1, 2013). Thus, with respect to this claim, the Court will grant

  Defendants’ Motion for Summary Judgment, [R. 141], and deny Plaintiff’s Motion for Summary

  Judgment, [R. 164].

                                          2. Other Challenges

         Plaintiff asserts that “Defendants intentionally neglected to complete/approve a risk

  assessment matrix, . . . to obtain prior approval from a lieutenant or above, . . . to describe the

  circumstances that he/she believes justify the necessity for a no-knock search warrant, . . . [and]

  to verbally advise the reviewing Judge that he/she is requesting a no-knock search warrant.” [R.

  165, p. 9]



                                                   -8-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 9 of 21 PageID #: 1154




         Plaintiff’s claims are refuted by the evidence of record. The record reflects that

  Defendant Stewart completed the Risk Assessment Matrix and obtained approval from “a

  lieutenant or above” who approved a “no-knock” plan due to the “subject’s history and current

  info from weapons.” [R. 141-5, p. 4, R. 159-1] Furthermore, Plaintiff’s stated concern with the

  Risk Assessment Matrix’s timestamps of 1300hrs for completion and 1500hrs for authorization

  does not render the utilization of the SWAT Team improper. The record reflects that the

  Individual Defendants initiated the search of Plaintiff’s residence at 1630hrs [R 141-14], which

  occurred after the authorization of the search warrant and after the SWAT Team Commanding

  Officer activated the SWAT Team upon review of the Risk Assessment Matrix completed by

  Defendant Stewart. [R. 141-5, p. 4]

         Further, “[g]enerally, the police must knock and announce their presence before they

  enter a residence to execute a search warrant.” Moore v. City of Memphis, 853 F.3d 866, 870–71

  (6th Cir. 2017) (citing Wilson v. Arkansas, 514 U.S. 927, 934 (1995)). However, “that rule does

  not apply if the officers ‘have a reasonable suspicion that knocking and announcing their

  presence, under the particular circumstances, would be dangerous or futile[.]’” Id. at 871

  (quoting Richards v. Wisconsin, 520 U.S. 385, 394 (1997)); see also Doran v. Eckold, 409 F.3d

  958, 964–965 (8th Cir. 2005) (explaining that “for Fourth Amendment purposes, the relevant

  question is whether the police have reasonable suspicion of exigent circumstances at the time

  they execute the warrant”).

         Here, the record reflects that the risk assessment performed by Detective Stewart

  produced a score of 59, necessitating SWAT Team activation. [R. 141-5; R. 159-6, Stewart Aff.

  at ¶ 5] A review of the risk revealed that Plaintiff had been previously convicted of murder and

  robbery, was always armed, and had a history of using firearms during the commission of a



                                                 -9-
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 10 of 21 PageID #: 1155




   crime. [R. 141-5, pp. 1–2] Thus, the evidence of record demonstrates that the officers had

   reason to believe that Plaintiff would pose an immediate threat to their safety. Stated another

   way, the evidence demonstrates that the officers’ decision not to knock and announce their

   presence was reasonable under the circumstances. Plaintiff has not presented any evidence to the

   contrary. The Court therefore grants summary judgment in favor of Defendants on this claim.

          C. Excessive Property Damage

          Plaintiff maintains that Defendants caused excessive property damage during the search

   depriving him of property in violation of the Fourth Amendment. [R. 159, p. 6–7] In his

   Complaint, Plaintiff alleges that Defendants “knock[ed] out windows and [threw] two flash

   grenades into [the] window, setting living room furniture [on] fire and tearing sofa cushions . . .

   [while throwing] them [through] the window.” [R. 1, p. 6] Additionally, Plaintiff contends that

   after placing him in custody, Defendants “intentionally knock[ed]-out windows from the inside

   with their guns, [and then came] back and knock[ed]-out window casings from the mortar.” Id.

   Defendants argue that summary judgment is warranted on this claim because Plaintiff’s

   allegations are not supported by the record, and the evidence of record demonstrates that the

   property damage at issue does not rise to the level necessary to justify an excessive property

   damage claim. [R. 141-1, pp. 16–20; R. 162, pp. 5–6]

          “[D]uring the course of a search, incidental damage to property may occur.” Cybernet,

   LLC v. David, 954 F.3d 162, 170 (4th Cir. 2020). The Supreme Court has recognized that

   “officers executing search warrants on occasion must damage property in order to perform their

   duty.” Dalia v. United States, 441 U.S. 238, 258 (1979) (citations omitted). “This is not at all to

   suggest that officers may ransack premises at will.” Cybernet, 954 F.3d at 168. Courts

   recognize that the “‘excessive or unnecessary destruction of property in the course of a search



                                                  - 10 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 11 of 21 PageID #: 1156




   may violate the Fourth Amendment’ and serve as a basis for liability under 42 U.S.C. § 1983.”

   Id. (quoting United States v. Ramirez, 523 U.S. 65, 71 (1998)). However, the type of

   “exceptional” damage necessary to trigger these constitutional concerns must be “something

   more than accidental or incidental injury to property in the course of working within the

   parameters of a lawful search warrant.” Id. at 170 (citation omitted). In considering this issue,

   courts apply a “reasonableness” standard. Hill v. McIntyre, 884 F.2d 271, 278 (6th Cir. 1989);

   see also Pena v. Marcus, 715 F. App’x 981, 985 (11th Cir. 2017) (citation omitted). “The

   reasonableness of the damage must be evaluated with reference to the target of the search.”

   Chumley v. Miami County., Ohio, No. 3:14-CV-16, 2015 WL 859570, at *10 (S.D. Ohio Feb. 27,

   2015) (quoting Koller v. Hilderbrand, 933 F.Supp.2d 272, 278 (D. Conn. 2013)) (internal

   quotation marks omitted).

           On this point, the Court notes that “establishing as a matter of law that property damage

   in the course of a search was the result of reasonable and nonmalicious police action presents a

   difficult task at the summary judgment stage.” Koller, 933 F.Supp.2d at 280 (citations omitted).

   Nevertheless, courts considering motions for summary judgment have concluded as a matter of

   law that alleged property damage was reasonable under the Fourth Amendment. See, e.g., id.;

   Chumley, 2015 WL 859570, at *11.

           In this case, the evidence of record supports the conclusion that Defendants’ conduct did

   not amount to a constitutional violation. See id. at *11 (emptying closets, dumping items on a

   bed, and leaving the home in disarray after a search did not amount to a constitutional violation).

   Much of the property damage occurred as the SWAT Team Members 2 quickly entered the house



   2
     While the Court dismissed the 24 SWAT Team Members in a separate Memorandum Opinion and Order entered
   this day, the record does not reflect whether Plaintiff alleges only SWAT Team Members destroyed property as
   opposed to the other officers present at the scene. Thus, the Court addresses each allegation of property damage.

                                                        - 11 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 12 of 21 PageID #: 1157




   and were attempting to expeditiously ensure that there were no persons within who could

   threaten their safety. As discussed above, due to the Risk Assessment Matrix and the resulting

   score, the SWAT Team was aware that Plaintiff was a violent felon with a substantial criminal

   history. [R.141-14, Humphrey Aff., ¶¶ 3–4] The SWAT Team was also aware that an informant

   reported that Plaintiff had multiple firearms in the residence and was known to always have one

   on or around him. [R.141-14, Humphrey Aff., ¶ 3] In light of this information, SWAT

   Command determined utilizing a flash-bang was necessary to disorient Plaintiff. To use the

   flash-bang necessitated breaking the living room window. [R. 141-6, Cameras 2 and 7,

   16:29:23–16:29:26] The flash-bang caused a very small fire that burned for less than 20 seconds

   and was promptly extinguished by SWAT. [R. 141-6, Camera 7, 16:29:27–16:29:53] Similarly,

   SWAT broke additional windows in the rear of the residence in an effort to distract and disorient

   Plaintiff during the initial entry into the premises. [R, 141-13, Humphrey Aff., ¶ 9] With respect

   to any windows broken from the inside, SWAT Team Member Paul Humphrey testified that they

   were broken to let smoke out caused by the distraction device. Id.; [R. 141-6, Camera 6,

   16:30:36–16:30:52]

          The information regarding the safety threat posed by Plaintiff made it reasonable for

   SWAT Team Members to quickly enter and search the house, even though this unfortunately

   resulted in some damage to the property. See, e.g., Pena, 715 F. App’x at 985; United States v.

   Banks, 540 U.S. 31, 37 (2003) (explaining that “police in exigent circumstances may damage

   premises so far as necessary for a no-knock entrance”); Ramirez, 523 U.S. at 70–72 (finding it

   reasonable for officers to break a window to utilize a flash-bang device); Moore, 853 F.3d at

   870–71 (affirming district court’s grant of summary judgment and finding that the use of flash-

   bangs was reasonable).



                                                 - 12 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 13 of 21 PageID #: 1158




          Further, with respect to any damage to Plaintiff’s couch cushions, the record reflects that

   SWAT officers did toss his couch cushions outside the living room window while searching the

   premises. [R. 141-6, Cameras 2 and 7, 9/18/13 at 16:33:37–16:34:19] Defendants maintain that

   the security footage reflects that the officers did so to declutter the living room area to effectively

   continue the search for firearms. [R. 141-1, p. 19] While removal of the cushions from the

   home seems unusual, such conduct does not amount to a constitutional violation. See Koller,

   933 F. Supp. 2d at 279; Brown v. City of Utica, 854 F. Supp. 2d 255, 262 (N.D.N.Y. 2012)

   (officers left the home in disarray with personal items and garbage strewn about).

          Furthermore, Plaintiff failed to identify which defendants are responsible for any of the

   alleged property damage. Plaintiff bears “the burden of establishing that individual officers are

   directly responsible for the alleged damage.” Chumley, 2015 WL 859570, at *11; Gordon v.

   Louisville/Jefferson County Metro Gov’t, 486 F. App’x 534, 541 (6th Cir. 2012) (affirming

   summary judgment in favor of officers where plaintiff presented no evidence that any particular

   officer was responsible for the damage alleged). For this reason, and the reasons stated above,

   summary judgment in favor of Defendants is granted as to this claim.

          D. Refusal of EMS Treatment

          Plaintiff argues that he suffered injury during his arrest and was refused medical

   treatment by Defendants on the day of the execution of the search warrant in violation of the

   Fourth And Fourteenth Amendments. [R. 1, ¶ 18] Specifically, Plaintiff alleges that Defendants

   “refused all EMS medical treatment other than [taser] darts being removed from plaintiff’s

   back.” Id. Additionally, Plaintiff contends that he asked to be taken to the hospital due to

   having previous neck surgeries, but Defendants refused his request. [R. 159, p. 7] In support of

   his claim, Plaintiff submitted medical documentation dated 16 to 19 days after the execution of



                                                   - 13 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 14 of 21 PageID #: 1159




   the search warrant which, according to Plaintiff, demonstrates that he was still in severe pain and

   had bruises to both sides of his lower back. [R. 159-10, pp. 1–2] Defendants argue that

   summary judgment is appropriate, citing to evidence that Plaintiff was not refused medical

   treatment. [R. 141-1, p. 20–22, R. 162, pp. 7–8]

           The evidence of record refutes Plaintiff’s claim. The record reflects that the SWAT Team

   had a medic assigned and present for the search, and Major Paul Humphrey testified that a

   standby EMS vehicle was on site. [R. 141-13, Humphrey Aff., ¶10] Further, Plaintiff concedes

   that medical aid was rendered to him on scene. Specifically, Plaintiff states that “[w]hen

   plaintiff asked the defendants to be taken to the hospital, defendants refused the request, and

   instead placed a hard collar on to the plaintiff[.]” [R. 159, p. 7] Plaintiff also states in a

   December 10, 2018 letter sent to Chief Steve Conrad that EMS “wiped off my bloody head [and]

   placed a bandage on the cut.” [R. 146-2, p. 3] Thus, the record reveals that Defendants provided

   medical care to Plaintiff at the scene of his arrest. Additionally, the record reflects that Plaintiff

   was seen by medical staff at the Kentucky State Reformatory on October 4, 2013, and was

   prescribed Tylenol and Ibuprofen. [R. 159-10, pp. 1–2].

           It is well settled that the Constitution does not guarantee a prisoner “unqualified access to

   healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Where medical treatment has been

   provided, a prisoner’s disagreement with the adequacy of care given does not implicate the

   Constitution.” Morgan v. Stansberry, No. 1:18-CV-256, 2019 WL 6742915, at *8 (E.D. Tenn.

   Dec. 11, 2019) (citing Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir. 1976)). This is

   because “federal courts are generally reluctant to second guess medical judgments and to

   constitutionalize claims which sound in state tort law.” Id. (quoting Westlake, 537 F.2d at 860 n.

   5) (internal quotation marks omitted). “Rather, to state a constitutional claim, such a prisoner



                                                    - 14 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 15 of 21 PageID #: 1160




   must show that his treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

   Id. (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). Here, the evidence of

   record demonstrates that Plaintiff received medical treatment at the scene. Though he might have

   preferred additional care, Plaintiff’s preference to be transferred to the hospital rather than

   treated by EMS on scene does not rise to a constitutional deprivation under these circumstances.

   Accordingly, the Court grants summary judgment in favor of Defendants on this claim.

           E. Excessive Force

           Plaintiff alleges that Defendants used excessive force in execution of the search warrant

   in violation of the Fourth Amendment. [R. 1, ¶ 15] Plaintiff contends that during the execution

   of the warrant, Defendants utilized a dynamic entry by detonating flash-bangs as the officers

   stormed through the front door. [R. 164-1, p. 3] Plaintiff asserts that he did not resist arrest.

   Instead, after the flash-bang was detonated, he placed his hands in front of his face and was

   subsequently kicked twice in the chest by a SWAT Team Member. [R. 1, p. 6; R. 159, p. 8; R.

   164-1, p. 3] Plaintiff further states that he was thrown to the floor, beaten, punched, handcuffed,

   and then beaten and kicked some more on the porch by four SWAT Team Members. [R. 1, p. 6;

   R. 164-1, p. 3] Defendants respond that the SWAT Team’s actions were objectively reasonable

   under the totality of the circumstances as confirmed by the security videotape submitted to the

   Court. 3 [R. 141-1, p. 23; R. 141-6; R. 162, p. 6–7]

           Plaintiff’s excessive force claim arises out of his arrest by Defendants and is therefore

   properly analyzed under the Fourth Amendment’s “reasonableness” standard. Graham v.

   Connor, 490 U.S. 386, 395 (1989). In determining whether Defendants used excessive force


   3
    Both parties represent that the security videotape clearly supports their position on the excessive force claim. The
   only clear information from the security videotape is that SWAT Defendants secured the apprehension of Plaintiff
   within 90 seconds. After the initial two kicks of Plaintiff by one SWAT Team Member, the remainder of the arrest is
   obscured by officer activity, smoke, and the location of the cameras.

                                                          - 15 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 16 of 21 PageID #: 1161




   against Plaintiff, “the question is whether the officers’ actions are ‘objectively reasonable’ in

   light of the facts and circumstances confronting them, without regard to their underlying intent or

   motivation.” Id. at 397. “It is axiomatic that a citizen has a constitutional right, secured by the

   Fourth Amendment, not to be subjected to excessive force during an arrest, investigatory stop, or

   other ‘seizure’ of his person.” Weedman, 2021 WL 2604042, at *3 (citing Graham, 490 U.S. at

   395). “Moreover, citizens have a constitutional right to be free from police force when they are

   fully compliant and not resisting reasonable police action.” Id. at *3 (W.D. Ky. June 24, 2021);

   see also Hagans v. Franklin County Sheriff’s Office, 695 F.3d 505, 509 (6th Cir. 2012); Williams

   v. Dame, No. 4:17-CV-P67-JHM, 2019 WL 691410, at *3 (W.D. Ky. Feb. 19, 2019).

          In this case, it is undisputed that the SWAT Team was in charge of the entry into the

   premises for the execution of the search warrant in question. [R. 141-15, Stewart Aff. ¶ 4; R.

   141-13, Humphrey Aff. ¶ 8] It is further undisputed that the SWAT Team secured Plaintiff

   during the execution of the search warrant. [R. 141-13, Humphrey Aff. ¶ 5] Thus, with the

   previous dismissal of the SWAT Defendants on statute of limitations grounds, the bulk of

   Plaintiff’s excessive force claim has essentially been dismissed.

          The only remaining timely-served Defendant associated with the SWAT Team is

   Defendant Ryan Bates who Plaintiff identified in his Complaint as the Unit

   Supervisor/Commander of the LMPD SWAT Team. [R. 1, p. 4; R. 141-14, Items Seized Report

   listing Viper Squad] In his Complaint, Plaintiff alleges that Bates had a duty and was legally

   responsible for all operations, commands, and equipment, along with the proper training to

   prevent civil right violations. Id. Absent his mention in the Complaint, Plaintiff did not allege

   nor provide any evidence that Officer Bates was a member of the SWAT Team that executed the

   search in question, was one of the five officers who allegedly used excessive force on Plaintiff,



                                                   - 16 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 17 of 21 PageID #: 1162




   or authorized, approved, or acquiesced in the alleged unconstitutional conduct. The mere fact

   that Officer Bates is a supervisor does not establish liability on his part. Monell v. Dep’t of

   Social Services, 436 U.S. 658, 690 n. 55 (1978). The doctrine of respondeat superior, or the right

   to control employees, does not apply in § 1983 actions to impute liability onto supervisors.

   Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80–81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d

   416, 421 (6th Cir. 1984). Rather, to establish supervisory liability in a § 1983 action,

             [t]here must be a showing that the supervisor encouraged the specific incident of
             misconduct or in some other way directly participated in it. At a minimum, a §
             1983 plaintiff must show that a supervisory official at least implicitly authorized,
             approved or knowingly acquiesced in the unconstitutional conduct of the offending
             subordinate.

   Bellamy, 729 F.2d at 421 (citing Hays v. Jefferson County, Ky., 668 F.2d 869, 872–874 (6th Cir.

   1982)).

             Finally, in as much as the remaining Defendants and potentially Officer Bates were a part

   of the preparation leading up to the execution of the search warrant, the Court finds that the

   evidence of record does not support Plaintiff’s excessive force claims. The use of a flash-bang

   device in the execution of the search warrant does not necessarily constitute excessive force. See

   Ramage v. Louisville/Jefferson County Metro Gov’t, 520 F. App’x 341, 347 (6th Cir. 2013). As

   discussed above, Defendants had reason to believe they would encounter a dangerous, violent

   suspect. The use of a flash-bang device “is more likely to be reasonable if the officers expect to

   encounter an individual who is known to be armed and dangerous or who has a history of

   violence.” Z.J. by & through Jones v. Kansas City Bd. of Police Commissioners, 931 F.3d 672,

   682 (8th Cir. 2019). Additionally, its “use is also more likely to be reasonable if the situation

   presents a need for the element of surprise in order to protect the safety of officers or others.”

   Id.; see also Ramage, 520 F. App’x at 347; Moore, 853 F.3d at 870–71. Thus, the factual



                                                    - 17 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 18 of 21 PageID #: 1163




   circumstances of the present case justified the use of the flash-bang device. Plaintiff does not

   cite to any evidence of record suggesting otherwise. Accordingly, summary judgment is granted

   in Defendants’ favor.

          F. Failure to Train

          Plaintiff maintains that Louisville Metro Government failed to train LMPD and SWAT

   officers in the execution of a search warrant. [R. 1, ¶ 4] Plaintiff alleges that Detective Stewart

   informed Plaintiff during the search that the Viper Squad did not need a search warrant. [R. 1,

   ¶ 12] In his Response to Defendants’ Motion for Summary Judgment, Plaintiff also asserts that

   the practice of falsifying affidavits and forging search warrants is a common practice within the

   LMPD. [R. 133, p. 2; R. 159, pp. 5–6] In support of this claim, Plaintiff cites the conviction of

   two LMPD police officers in 2008 for falsifying search warrant affidavits. Id. Defendant argues

   that summary judgment should be granted on this claim because Plaintiff fails to point to a direct

   policy, custom, or practice that satisfies the standard set forth in Monell v. Dep’t of Soc. Servs.,

   436 U.S. 658, 694 (1978). [R. 141-1, p. 27]

          “A plaintiff raising a municipal liability claim under § 1983 must demonstrate that the

   alleged federal violation occurred because of a municipal policy or custom.” Burgess v. Fischer,

   735 F.3d 462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694). One way to prove an unlawful

   policy or custom is to show a policy of inadequate training or supervision. See City of Canton v.

   Harris, 489 U.S. 378, 387 (1989). To succeed on a municipal failure-to-train claim,

          [a] plaintiff must establish that the municipality, through its policymakers, failed to
          train or supervise employees despite: 1) having actual or constructive knowledge
          of a pattern of similar constitutional violations by untrained employees . . . or 2) the
          fact that the constitutional violation alleged was a patently obvious and “highly
          predictable consequence” of inadequate training.




                                                   - 18 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 19 of 21 PageID #: 1164




   Essex v. County of Livingston, 518 F. App’x 351, 355–56 (6th Cir. 2013) (internal citations

   omitted).

          In the present case, Plaintiff does not point to any unconstitutional formal or informal

   policy or custom regarding the execution of a search warrant. Even if Detective Stewart made

   the statement alleged by Plaintiff, the record reflects that a search warrant was obtained prior to

   the execution of the search. [R. 141-4, pp. 1–5]; DeSpain v. Commonwealth, 2018-SC-000198-

   MR, 2019 WL 6972897, at *8–9 (Dec. 19, 2019). While Plaintiff identifies other LMPD policies

   regarding the preparation of risk assessments and no-knock warrants, [R. 159, pp. 2–4], Plaintiff

   does not argue that these policies are unconstitutional. Rather, Plaintiff maintains that certain

   officers failed to follow those policies. Id. No evidence in the record suggests that the

   Louisville Metro Government failed to train its officers on the procurement and execution of

   search warrants.

          Furthermore, the other prior instances of misconduct by “rogue” police officers cited by

   Plaintiff fail to support his failure-to-train case. [R. 133, p. 2] Plaintiff provides no information

   that suggests that these “rogue” officers were not properly trained or that LMPD acquiesced to

   their unlawful conduct. In fact, the tampering with public records by these officers occurred

   from 1997 to 2002, and they were prosecuted for their illegal conduct. [R. 162, pp. 9–10]

           The evidence does not support a failure-to-train claim against the municipality.

   Accordingly, the Court will grant Defendants’ motion for summary judgment on this claim.

          G. Section 10 of the Kentucky Constitution

          Plaintiff also brings a state-law claim under Section 10 of the Kentucky Constitution. [R.

   1, pp. 6–8] Defendants argue that Kentucky does not recognize a private cause of action for

   alleged violations of state constitutional rights. [R. 139-1, p. 9] Defendants made this same



                                                   - 19 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 20 of 21 PageID #: 1165




   argument in a Motion to Dismiss, [R. 139]. The Court has already addressed that argument in an

   order entered this same date, granting Defendants’ Motion to Dismiss on that issue and

   dismissing Plaintiff’s state law claim under Section 10 of the Kentucky Constitution.

          H. Plaintiff’s Motion to Request an Expert [R. 172]

          Also before the Court is Plaintiff’s Motion to Request an Expert “Handwriting Analysis”

   Witness to Assist with Scientific, Technical, or Other Specialized Knowledge in Authenticating

   Legal Documents, [R. 172]. In the Motion, Plaintiff cites Federal Rule of Evidence 706 and asks

   the Court to appoint a “Handwriting Analysis Expert Witness.” Id. at 1. He argues that a

   handwriting expert is necessary to prove his forged affidavit/forged search warrant arguments.

   However, as discussed above, that claim is barred by the doctrine of collateral estoppel, and the

   Court will grant summary judgment in favor of Defendants on that claim. See supra Section

   III(B)(1). Accordingly, the Court will deny Plaintiff’s Motion to Request an Expert as moot.

                                         IV. CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion

   for Summary Judgment [R. 141] is GRANTED, and Plaintiff’s Motion for Summary Judgment

   [R. 164] is DENIED. A Judgment shall be entered consistent with this Memorandum Opinion

   and Order.

          It is also ORDERED that Plaintiff’s Motion to Request an Expert “Handwriting

   Analysis” Witness to Assist with Scientific, Technical, or Other Specialized Knowledge in

   Authenticating Legal Documents, [R. 172], is DENIED as moot.




                                                 - 20 -
Case 3:14-cv-00602-CHB-RSE Document 180 Filed 08/19/21 Page 21 of 21 PageID #: 1166




         This the 19th day of August, 2021.




   cc:   Plaintiff, pro se
         counsel of record




                                              - 21 -
